Citation Nr: 1216173	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1974 to November 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for service connection for a "low back condition."  

In June 2010, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In October 2010, the Board remanded this claim for further development.  The Board finds there has been substantial compliance with the remand.  


FINDING OF FACT

A preponderance of the evidence is against the finding that a back disability had its clinical onset in service or is otherwise related to active duty or service-connected degenerative joint disease of the knees.  


CONCLUSION OF LAW

A back disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected degenerative joint disease of the knees.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2006 and February 2008 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Information on how to substantiate a claim based on secondary service connection was included in the February 2008 letter.  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that the pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran has been given a VA examination and a VA opinion was obtained; together the reports are wholly adequate and explanatory.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In July 2006, the Veteran filed a claim stating he had a back injury in service.  In an October 2006 statement, he said in summer 1976 he was in a jeep accident in Germany while on a training mission.  He said no one was visibly hurt, but he felt that the incident did not help his back.  The Veteran added that he had another accident in August 1976; his own description shows that he appeared to have missed the "filled in area" of a ditch while driving.  In a December 2007 notice of disagreement, the Veteran stated he believed that his back had been aggravated secondary to his service-connected left knee disability.  The Veteran is service-connected for degenerative joint disease of the left (at 20 percent disabling) and right (at 10 percent disabling) knees.  

At the June 2010 Board hearing, the Veteran could not remember having an injury to his back while on active duty (Transcript, p 3).  He did say that he was involved in two jeep accidents (Transcript, p 4).  He said that his back pain has been intermittent-he has good days and bad days (Transcript, p 5).  The Veteran was in a car accident after service in the 1980s (Transcript, p 10).  He said he had a "lumbar fracture" at that time.  (Transcript, p 11).  

Service treatment records show the Veteran complained that his back and left arm hurt in December 1974 (before the reported accidents in service).  He had some spinal tenderness but the range of motion was normal.  Sensation and reflexes were also normal.  The impression was that it was the third week of basic training and the Veteran had muscle strain.  On a July 1975 report of medical history, the Veteran checked that he had recurrent back pain.  On a July 1977 report of medical examination, there were no defects or diagnoses in the physician's summary and a clinical evaluation of the spine was normal.  On the October 1977 report of medical examination, muscle spasm was noted in the lower back.  The Veteran also reported recurrent back pain.  In the physician's summary, mild chondromalacia of the knee was noted, but the physician stated that other reported problems (including back pain) were minor.  

March 1983 records from Good Samaritan Hospital show the Veteran complained about a recent onset of lumbar pain.  An X-ray taken the same month showed an old healed injury at L4 with some associated irregularity at L3.  There was also mild narrowing of L5-S1 disc space.  

On a Hanssen Chiropractic questionnaire dated July 1990, the Veteran complained of back pain.  He reported being in a car accident in 1987; he fractured his ribs, punctured a lung, and bruised his liver and kidneys.  He also told the doctor he was diagnosed with degenerative disc disease in 1982.  He said in 1982 he couldn't walk at all.  He reported this was his "first episode" since 1982.  

The Veteran gave a similar history regarding an accident at an April 1991 VA visit.  He complained of low back pain for the past two weeks.  He reported an episode of his back going out in 1982.  At that time he was told he had degenerative joint disease.  He was in a vehicle accident in 1986.  He currently had a back spasm.  The assessment was low back pain; a musculoskeletal source was suspected.  

A June 2006 VA radiology record showed intervertebral osteochondrosis and slight levoscoliosis.  Degenerative changes were suggested along with slight levoscoliosis.  
At a VA history and physical examination the same month, the Veteran said he has been dealing with arthritic pain to his back and knees without the help of a physician for 18 years.  He was assessed with arthritis of the lumbar spine.  

A July 2006 letter from Dr. L., D.C., states that the Veteran's degenerative back condition is most likely due to years of service in the military.  This chiropractor stated that the degenerative process was slow and "records" showed the Veteran had his condition for some time.  He pointed to the March 1983 records which he said showed "signs of early degeneration."  The chiropractor related the Veteran's spine condition to previous injuries, but did not specifically state the condition and was not specific regarding the injuries to which he was referring.  The chiropractor did not discuss the 1987 accident.  

In October 2009, the Veteran received a VA examination for the spine.  The claims file was received and reviewed.  The Veteran had no assistive devices for the spine.  The Veteran stated he injured his back on active duty while stationed in Germany when he was in a Jeep accident in 1976.  He had acute low back pain and did not seek medical treatment for it.  In two or three weeks, the pain resolved.  He claimed the pain in his lower back had increased over the years.  

Physical examination revealed a decreased range of motion.  An X-ray noted degenerative disc disease throughout the lumbar spine, most pronounced at L5-S1 and mild bilateral facet osteoarthritis from L4 to S1.  There was no change between these X-rays and ones taken in 2006.  The Veteran was diagnosed with degenerative disc disease and osteoarthritis of the lumbar spine with decreased and painful motion and increased pain with repetitive motion.  

The examiner briefly summarized the findings and complaints regarding the back in the Veteran's service treatment records.  The examiner provided a negative opinion, but stated the first low back pain complaint post-service was 18 years later.  
The examiner went on to explain that knee pain and a potential limp would not be linked to degenerative disc disease or osteoarthritis "on a more likely than not basis."  As the examiner mischaracterized when the first back complaint was post-service, in October 2010, the Board remanded the claim for clarification.  

In November 2010, the examiner again reviewed the claims file in its entirety, summarized relevant records and offered an opinion.  The examiner noted several disparities in the Veteran's claim.  The findings and complaints of low back pain in service were discussed (one was referenced as being in 1997, but it is clear the examiner meant 1977 because he later recognized the Veteran separated in 1977 and mentioned the 1977 spasm).  The examiner pointed out that the Veteran did not file a back claim until 2006; many years after service.  He also reported the jeep accidents in service years after they allegedly occurred.  The examiner noted the Veteran's report of the 1987 accident.  The examiner also read the Board hearing transcript and saw that the Veteran failed to mention the 1987 accident until prompted at the hearing.  

The examiner reviewed the chiropractor's opinion, but characterized the opinion as speculative and not totally fact-based.  The examiner pointed out that orthopedic literature does not support knee injuries as a source of spinal arthritis but only as a temporary strain of musculature.  

In the examiner's opinion, minor entries in service of low back pain without specific causal trauma over a three year enlistment were not chronic back problems.  The examiner found that acute back pain occurred in 1983 and then the Veteran was injured in an automobile accident in 1987 with reported lumbar fracture and other torso trauma.  The examiner found the current spine disability was due to the currently diagnosed degenerative disc disease and degenerative joint disease.  There was no specific basis to support old knee trauma as a causal factor in degenerative disc disease or degenerative joint disease in the lumbar spine.  

The Board finds the Veteran is competent to state what he has observed and experienced.  See 38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran credible because the 1990 chiropractic record shows he reported that his first episode of back problems since 1982 and that he had been in a car accident in 1987; in his December 2007 notice of disagreement, he stated he has continually had ongoing chronic issues with his back since service.  The Veteran first brings up the vehicular accidents in service in 2006 (never mentioning them to earlier treatment providers).  These and other conflicting statements reduce the Veteran's reliability as a historian.  Under Caluza, 7 Vet. App. at 511, consistency is a consideration for the Board.  The Veteran's statements and testimony are assigned less weight.  

The Board finds the November 2010 VA opinion to be highly probative and assigns it great weight.  The examiner reviewed all the records in the claims file, summarized the file in detail, and provided an opinion supported by the pertinent facts and an explanation.  The examiner discussed the prior opinion given by the Veteran's chiropractor.  The chiropractor did not appear to be aware that the Veteran had been in a car accident in 1987; in any case the chiropractor did not discuss such information and instead discussed the degenerative process.  The examiner also cited to medical literature and the chiropractor did not.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  The examiner was clear that the current back disability was not in any way related to service or service-connected bilateral knee disability.  It is clear from his report that he found it unlikely that current back pathology was linked to service or service-connected disability either by way of incurrence or aggravation.  Weighing the VA physician's assistant and private chiropractic opinions, the Board finds the November 2010 VA opinion fully supported by the claims file, while the chiropractor appears to have been unaware of some key facts in this case.  

The Board finds that service connection on a direct basis, on the basis of aggravation and on the basis of secondary aggravation is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in the file, including the November 2010 VA examiner's opinion.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied.  


ORDER

Entitlement to service connection for a low back disability, including as secondary to service-connected degenerative joint disease of the knees, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


